Citation Nr: 0024135	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1943 
to December 1945.  Review of the claims file reveals that he 
is a combat veteran who was awarded the Combat Infantryman 
Badge and the Purple Heart Medal with Oak Leaf Cluster.  

Service connection was denied for a right knee disorder by a 
November 1950 rating decision that became final when the 
appellant did not file an appeal within one year after 
receiving notification of the decision in November 1950.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection was denied for a right knee disorder 
by a November 1950 rating decision which became final when it 
was not appealed by the appellant after he received 
notification thereof in November 1950.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
his claim for service connection for a right knee disorder.  

3.  The evidence shows that the appellant sustained a right 
knee injury prior to service that underwent a permanent 
increase in severity during his period of active military 
service.  



CONCLUSIONS OF LAW

1.  The evidence received by VA since the November 1950 
rating decision is new and material, and the claim of 
entitlement to service connection for a right knee disorder 
is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105(c) (West 
1991); 38 C.F.R. §§3.104(a),  3.156(a), 20.302(a) (1999).  

2.  A right knee disorder was aggravated by wartime military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has a right knee disability 
that developed as a result of a shell fragment wound he 
sustained to his right leg and knee in service.  While 
acknowledging that he twisted his right knee playing 
basketball in 1940, he argues that his current right knee 
problems are related to an inservice right knee injury.  

The appellant's claim for service connection for a right knee 
disorder was previously denied by a November 1950 rating 
decision that became final when he did not file a timely 
appeal of the decision after receiving notification thereof 
in November 1950.  Except as otherwise provided, when a claim 
becomes final after an unappealed rating decision, the claim 
may not be thereafter reopened.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been disallowed, the claim shall be reopened and reviewed 
as to all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(c); 38 C.F.R. §§ 3.104(a), 20.302(a).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the Board has 
determined that the last final denial of a claim of 
entitlement to service connection for a right knee disorder 
was by the November 1950 rating decision.  

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Veterans Appeals (Court) held that the process for 
reopening claims was a three-step process under the holding 
by United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998):  the Secretary must first determine whether new and 
material evidence has been presented, which under 38 C.F.R. 
§ 3.156(a) means evidence not previously submitted to agency 
decision makers which satisfies the following requirements: 
it bears directly and substantially upon the specific matter 
under consideration; it is neither cumulative nor redundant; 
and, by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).  For the limited purpose of determining whether 
to reopen a claim, the Board must accept the new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The evidence before the RO at the time of its November 1950 
rating decision included the appellant's service medical 
records.  Those records showed that he had no musculoskeletal 
defects at the time of his August 1943 induction examination.  
He was hospitalized for 12 days in June 1944 for observation 
of a right knee condition that was manifested by pain after 
long hikes.  It was reported by way of history that the 
appellant had sustained a traumatic twisting injury to the 
right knee playing basketball fours years before.  The 
initial diagnosis was internal derangement of the right knee.  
Examination revealed slight swelling and slight limitation of 
flexion in the right knee, and an X-ray of the knee was 
normal.  The discharge diagnosis was chronic, moderate, 
posttraumatic arthritis of the right knee from an old 
civilian injury.  The November 1950 rating decision found 
that the evidence demonstrated that the appellant entered 
active military service in September 1943 with a preexisting 
right knee disability, and that the disability had not been 
aggravated by military service.  

The evidence received since the November 1950 rating decision 
includes a report of a November 1988 rheumatology 
consultation by the Baptist Hospital Arthritis Care Center, 
an April 1998 medical statement from S. T. Barnes, M.D., 
private medical records from L. F. Vossel, M.D., dated from 
1991 to 1998, and an April 1999 medical statement from C. M. 
Hollmann, M.D.  

The November 1988 rheumatology consultation report noted that 
the appellant had provided a history of injury to the right 
knee in service that involved removal of shrapnel, with no 
significant symptoms since service until six weeks before, 
when he noticed right knee pain with use, along with 
questionable swelling of the knee joint.  Examination 
revealed a stable right knee with no effusion, normal 
straight leg raising, and normal sensation, strength, and 
distal reflexes.  An X-ray of the right knee showed marked 
narrowing of the medial compartment of the joint space that 
was considered to be compatible with degenerative 
osteoarthritis.  The diagnosis was degenerative joint disease 
of the right knee.  

The April 1998 statement from Dr. Barnes indicated that the 
appellant complained of pain in his right knee with weight 
bearing and the inability to stand for more than an hour, but 
reported no pain at rest or on sitting.  It was noted that 
the origin of the right knee pain was a war wound in 1944 
from an exploding mortar shell that caused a blunt injury to 
the knee, which was followed by swelling and instability that 
subsequently required an apparent total medial meniscectomy, 
with attendant medial arthritis of the knee.  An X-ray showed 
complete loss of joint space.  Examination revealed varus 
knee with pain, crepitus, and limitation of motion.  

The medical records from Dr. Vossel showed that the appellant 
was seen in April 1998 for evaluation of complaints of pain, 
limitation of motion, and walking difficulty associated with 
the right knee.  It was noted that the appellant had a 
history of blunt injury to the right knee in service.  
Examination revealed pain on movement and some crepitus in 
the knee, with a stable knee joint and no effusion or edema.  
The diagnosis was osteoarthritis of the right knee from an 
old war injury.  

In his April 1999 medical statement, Dr. Hollmann reported 
that the appellant currently had osteoarthritis of the right 
knee, and noted that evaluation of the appellant's service 
medical records showed no musculoskeletal defects at 
induction.  The physician stated that the current 
osteoarthritis represented the normal sequence of events in 
patients who have had a partial medial meniscectomy, and he 
opined that the ultimate wear and tear on the appellant's 
right knee was the result of the meniscectomy that was 
necessitated by the mortar shell explosion.  

Because the evidence presented since the November 1950 rating 
decision is new, in that it includes recent diagnoses of 
right knee disability; is material, in that two physicians 
link the current right knee disability to the claimed 
inservice shell fragment wound of the right knee; and is 
significant, such that it must be considered in order to 
fairly decide the merits of the current claim, the Board 
reopens the claim for service connection for a right knee 
disorder on the basis that the appellant has submitted new 
and material evidence.  38 U.S.C.A. §§ 5107, 5108, 7105(c); 
38 C.F.R. § 3.156.  

As a result of reopening the appellant's claim of entitlement 
to service connection for a right knee disorder, the Board 
must review the claim as to the second element of Winters, 
which is whether the claim is well grounded.  Under the 
provisions of 38 U.S.C.A. § 5107(a), a person who submits a 
claim to the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  A well-grounded 
claim is one that is plausible; that is, it is meritorious on 
its own or capable of substantiation.  King v. Brown, 5 Vet. 
App. 19 (1993).  If the claimant meets this burden, VA is 
obligated to assist in developing the facts pertinent to his 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Because the medical 
evidence contains medical opinions by private physicians that 
relate the appellant's current right knee disability to an 
event he claims happened during his military service, the 
Board finds that his claim is plausible and, therefore, well-
grounded.  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records that have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  In reviewing the claims file, the Board 
finds that the appellant has been afforded an opportunity to 
present evidence to a decision review officer at the RO, and 
his contentions and evidence submissions have been focused on 
the merits of his claim for service connection for a right 
knee disorder.  Therefore, we do not believe the appellant 
will be prejudiced by our deciding the claim on the merits at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Although the appellant acknowledges that he sustained a right 
knee injury playing basketball in 1940, he maintains that he 
entered military service three years later without residuals 
of that injury.  The evidence in this case appears to support 
that contention because his August 1943 induction examination 
noted that he had no musculoskeletal defects.  However, his 
claim of having sustained blunt trauma to his right knee in 
service from an exploding mortar shell is not shown by the 
service medical records, which describe a slight laceration 
wound of the right lower leg from a shell fragment wound in 
August 1944, but make no mention of the right knee being 
injured at that time.  Rather, the service medical records 
show that the appellant received treatment for right knee 
pain in June 1944, which was nine months after he entered on 
to active duty and was manifested after long hikes.  He was 
treated subsequently in November 1944 for pain, swelling, and 
weakness in the right knee, for which he underwent a 
meniscectomy of the right medial semilunar cartilage in 
December 1944.  While he has indicated that he did not 
experience any significant symptoms associated with his right 
knee from the time of the meniscectomy in service until 1988, 
he is now diagnosed with degenerative arthritis of the right 
knee that is considered the normal sequence of the 
meniscectomy.  

After thorough and careful evaluation of the evidence 
presented in this case, the Board finds that the facts 
clearly establish that the appellant sustained a right knee 
injury three years prior to service.  However, the absence of 
any discernable right knee pathology at the time he entered 
service, along with clinical findings in service that 
indicated a worsening right knee condition that ultimately 
required a meniscectomy, demonstrates that even if the right 
knee problem in service had it's genesis in the 1940 
basketball injury the condition underwent a permanent 
increase in severity as a result of military service.  There 
is no specific finding that the increase in disability is due 
to the natural progress of the disease.  Therefore, the Board 
concludes that the appellant's preexisting right knee 
disorder was aggravated by military service and warrants 
service connection.  



ORDER

Service connection is granted for a right knee disorder on 
the basis of aggravation of a preexisting right knee 
disability by military service.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

